Filed 10/30/13 P. v. Allen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


THE PEOPLE,                                                                                  C073479

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF122145A)

         v.

WILLIE JAMES ALLEN,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
         On November 13, 2012, defendant Willie James Allen walked out of a store with
merchandise for which he had not paid. He was caught by a loss prevention officer with
whom defendant would not comply.
         Defendant entered a negotiated plea of guilty to second degree robbery (Pen.
Code, § 211) in exchange for a stipulated sentence of the midterm of three years in state
prison. The remaining counts and allegations were dismissed. The court sentenced
defendant accordingly.



                                                             1
       Defendant appeals. His request for a certificate of probable cause (Pen. Code,
§ 1237.5) was denied.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.

                                        DISPOSITION
       The judgment is affirmed.



                                                         HULL                   , J.



We concur:



      BLEASE                 , Acting P. J.



      MURRAY                 , J.




                                              2